       Case: 1:20-cv-04699 Document #: 39 Filed: 09/08/20 Page 1 of 4 PageID #:536




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

    IN RE: TIKTOK, INC.,                             MDL No. 2948
    CONSUMER PRIVACY
    LITIGATION,                                      Master Docket No. 20-cv-4699

                                                     Judge John Z. Lee

                                                     Magistrate Judge Sunil R. Harjani

    This Document Relates to All Cases


JON TOSTRUD’S APPLICATION IN SUPPORT OF JAMES ZOURAS’ APPLICATION
FOR APPOINTMENT TO PLAINTIFFS’ STEERING COMMITTEE AND JONATHAN
JAGHER AND KATRINA CARROLL’S APPLICATION FOR APPOINTMENT AS CO-
           LEAD COUNSEL PURSUANT TO FED. R. CIV. P. 23(g)

          Pursuant to Rule 23(g) of the Federal Rules of Civil Procedure and the Court’s August

17, 2020 Case Management Order (“CMO 1”), ECF Doc. 41, Jon Tostrud of Tostrud Law Group,

P.C. (“TLG”) respectfully submits this response in support of the application of James Zouras for

appointment to Plaintiffs’ Steering Committee, and the application of Jonathan Jagher and

Katrina Carroll for their appointment as Co-Lead Counsel.

                                        INTRODUCTION

          TLG was founded in 2011 with offices in Los Angeles and Minneapolis. TLG has a

diversified legal practice, successfully representing plaintiffs in the areas of personal injury,

securities and financial fraud, employment discrimination, unlawful employment practices

including wage and hour disputes, product defect, consumer and taxpayer protection and antitrust

violations. Our clients include individuals, classes or groups of persons, businesses, and public

and private entities. TLG’s firm resume is attached hereto as Exhibit A.


1
    The Court subsequently amended CMO 1, in part. ECF Doc. 24 (“CMO 2”)


                                                 1
    Case: 1:20-cv-04699 Document #: 39 Filed: 09/08/20 Page 2 of 4 PageID #:537




       TLG and its lawyers have been appointed to leadership, liaison and steering committee

positions by various federal and state courts across the country. TLG has recently served as co-

lead counsel in several class actions representing taxpayers and utility ratepayers in California

with settlements totaling in excess of $150 million dollars. In addition, TLG was recently

appointed by the Honorable Cynthia M. Rufe of the USDC for the Eastern District of

Pennsylvania to the Indirect Purchaser Plaintiffs Steering Committee in a separate MDL

involving generic drug antitrust litigation. These are only a few of the recent successes and

leadership appointments for TLG. Based on my litigation experience and personal interaction

with James Zouras, Jon Jagher and Katrina Carroll, it is clear to me that these fine lawyers

deserve positions of leadership in this litigation.

       TLG and James Zouras of Stephan Zouras, LLP have worked collaboratively on

numerous complex class action cases for more than 10 years. Our firms’ working relationship

has been nothing short of exemplary. Mr. Zouras is a consummate professional, a zealous

advocate, fair and reasonable, with an eye for detail, a true partner, and would be a valuable

addition to Plaintiffs’ Steering Committee.

       Jon Jagher and Katrina Carroll have guided this class action with steady and experienced

hands demonstrated by their successful efforts to bring counsel together and fostering a

cooperative and efficient work relationship. Their commitment and dedication to achieve the

best possible results for the class members cannot be understated, and for these reasons, we

wholeheartedly support Mr. Jagher and Ms. Carroll for appointment as Co-Lead Counsel.

       A.      James Zouras Is Uniquely and Highly Qualified to Serve on Plaintiffs’
               Steering Committee

       James Zouras has been at the forefront in the investigation and development of privacy

law and the issues surrounding the security of biometric data, particularly in the State of Illinois.


                                                      2
    Case: 1:20-cv-04699 Document #: 39 Filed: 09/08/20 Page 3 of 4 PageID #:538




Mr. Zouras represented plaintiffs in some of the earliest suits under BIPA, and continues to do so

at both the trial and appellate levels, garnering key victories that help shape and secure stronger

privacy protections for not only consumers in Illinois, but also nationwide. Mr. Zouras has a

long track record of achieving meaningful results for the class action plaintiffs he represents, and

his ability to serve the best interests of the class is unmatched.

       Mr. Zouras has filed and is currently prosecuting over 150 BIPA class actions in both

federal and state court. Through working on these cases on a daily basis, Mr. Zouras has become

extraordinarily familiar with issues involving the collection and storage of biometric information,

and how BIPA operates to regulate these activities. Mr. Zouras and his firm have been appointed

as class counsel in dozens of BIPA cases, and secured numerous favorable decisions for

plaintiffs at both the trial and appellate court levels on issues asserted under BIPA.

       Throughout his career, in addition to achieving superior results for his clients, Mr. Zouras

has made it a priority to collaborate and work cohesively with co-counsel in a transparent and

cooperative manner to achieve the best results for the class. Mr. Zouras’ fair and reasonable

approach to problem-solving and finding solutions, coupled with his extensive litigation

experience and his specialized understanding of the issues presented under BIPA, makes him an

invaluable resource and an ideal choice for appointment as a member of the Plaintiffs’ Steering

Committee

       B.      Proposed Co-Lead Counsel Jon Jagher and Katrina Carroll Are Supremely
               Qualified to Serve as Co-Lead Counsel

       Proposed Co-Lead Counsel Jon Jagher and Katrina Carroll have shown they have the

necessary leadership, experience, and dedication to devote their full attention to this matter as we

move forward in this litigation. Mr. Jagher and Ms. Carroll have worked tirelessly to investigate,




                                                   3
    Case: 1:20-cv-04699 Document #: 39 Filed: 09/08/20 Page 4 of 4 PageID #:539




organize, and prosecute this case, with the ultimate goal of achieving the best possible outcome

for the class members.

       It’s no wonder that Mr. Jagher and Ms. Carroll have held leadership roles in numerous

other class actions, including data privacy cases. Successful prosecution of complex litigation

frequently requires collaboration and cooperation with other plaintiffs’ counsel, where team

member works together to achieve a common goal. Transparency, a willingness to listen to

others, mutual trust, fairness, and efficient organization are all hallmarks of a successful team.

Mr. Jagher and Ms. Carroll have brought those attributes and more in spearheading this class

action and leading this team.

       From the beginning of this case, Mr. Jagher and Ms. Carroll have dedicated themselves to

the successful prosecution of this case. Significant progress has been made since the inception

the case, including the organization of all related cases,     communications   with    plaintiffs’

counsel, meeting and conferring with defense counsel, and most recently, a mediation which

should result in the settlement of the case. Mr. Jagher and Ms. Carroll have led the way in all

aspects of this litigation with a high level of commitment, dedication and purpose. Mr. Jagher

and Ms. Carroll have guided this case with strong leadership and a steady hand and there is every

reason to believe they will continue to do so if appointed Co-Lead Counsel for this case.


Date: September 8, 2020                               TOSTRUD LAW GROUP, P.C.

                                                      By: /s/ Jon A. Tostrud
                                                      JON A. TOSTRUD (admitted pro hac vice)
                                                      1925 Century Park East, Suite 2100
                                                      Los Angeles, CA 90067
                                                      Telephone: (310) 278-2600
                                                      Facsimile: (310) 278-2640
                                                      Email: jtostrud@tostrudlaw.com

                                                       Counsel for Plaintiff


                                                  4
